Citation Nr: 0936584	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-39 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased initial evaluation for polycystic 
ovarian syndrome (PCOS), currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from January 2002 to January 
2006.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and a 10 percent rating for PCOS.


FINDING OF FACT

The evidence does not show that the Veteran's PCOS symptoms 
are not controlled by continuous treatment.


CONCLUSION OF LAW

The criteria for an initial rating greater than 10 percent 
for polycystic ovarian syndrome are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.14, 4.116, Diagnostic 
Code 


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the Veteran's 
favor.  38 C.F.R.  § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In addition, where an award of service connection for a 
disability has been granted and the assignment of an initial 
evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods based on the 
facts found.  In other words, evaluations may be "staged."  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
case, the issues being considered here stem from an initial 
grant of service connection and the assignment of an initial 
evaluation for the Veteran's disabilities.

The Veteran seeks a rating in excess of 10 percent for her 
polycystic ovarian syndrome (PCOS).  The RO rated the 
Veteran's disability under 38 C.F.R. § 4.116, Diagnostic Code 
(DC) 7615 (2009), which is rated under the general rating 
formula for disease, injury, or adhesions of the female 
reproductive organs, to include ovarian disease or injury.  

Under DC 7615, a 10 percent rating is to be assigned for 
symptoms that require continuous treatment.  

A 30 percent rating is to be assigned for symptoms not 
controlled by continuous treatment.  38 C.F.R. § 4.116, 
Diagnostic Code 7615 (2009).

The Veteran had a VA examination in August 2008.  The 
examiner reviewed the claims file.  He stated that the 
Veteran has PCOS, a chronic disease with no cure, and that 
when patients have irregular cycles, birth control pills are 
used to regulate them.  He stated that Clomiphene is used to 
induce ovulation and does not increase pregnancy 
complications such as preeclampsia.

The Veteran had a VA examination in April 2006.  The examiner 
reviewed the claims file.  The Veteran reported irregular 
menses prior to service and that her menses stopped during 
service.  At the time of the examination, the Veteran's 
menses were being regulated with oral contraceptives.  She 
denied abnormal bleeding, vaginal discharge, pelvic masses 
and abdominal masses, but complained of menstrual cramping.  
She indicated that her PCOS had no manifestations other than 
cycle irregularity, which does not interfere with daily 
activities.

VA outpatient treatment records dated January 2008 indicate 
that the Veteran had a child in July 2007 and that she was 
not using oral contraceptives.  The Veteran reported two 
normal menses in September and October 2007, but then a one 
month long period starting in November 2007.  She was treated 
for menorrhagia and the plan was to way the options of oral 
contraceptives versus expectant management.  The physician 
prescribed an oral contraceptive.

An October 2006 VA outpatient record shows a history of 
irregular menses, but fails to show that the Veteran was 
taking medications to remedy the problem.  

Treatment records from Dr. S.M., MD, dated April 2006, show 
that the Veteran was oligomenorrheic due to her PCOS.  The 
record indicates no evidence of endometriosis, pelvic 
inflammatory disease, ruptured appendix, ruptured ovarian 
cyst, or intra-abdominal process that would create tubal 
factor infertility.  The ultrasound showed generous ovaries 
with small follicular cysts.  She was prescribed Glucophage, 
Provera, and Clomid to control her symptoms and aid with 
fertility.  Subsequent records detail the Veteran's attempts 
at correctly taking her medication to regulate her system.

In her notice of disagreement, the Veteran stated that she 
was put on a 10 day medication to administer a cycle.  She 
claims that the medication did not regulate her cycle, but 
instead caused her to have a cycle.  She stated that Clomid 
was prescribed for fertility, and metformin was prescribed to 
regulate blood sugar.  The Veteran states that these 
medications did not regulate or control her PCOS, and further 
states that prolonged use of the medications is not advisable 
as they can result in cancer of the uterus.

The Board has considered all of the evidence and finds that 
the evidence fails to show that the Veteran's condition is 
not controlled by continuous treatment.  The January 2008 VA 
outpatient treatment records show unregulated menses; 
however, it appears that subsequent to the birth of the 
Veteran's child in July 2007, that she did not return to 
continuous treatment for her PCOS.  In January 2008, she was 
again prescribed oral contraceptives to control her symptoms.  
The medical evidence fails to show that this method failed to 
control her symptoms in the past, and shows no indication 
that her symptoms would not be regulated by a continuation of 
her oral medications.  

The Board has considered the Veteran's statements, but finds 
that they support the conclusion that her disability is 
regulated or controlled by medications.

Because the evidence does not show that service-connected 
PCOS results in symptoms that are not controlled by 
continuous treatment, a higher disability rating of 30 
percent is not warranted under Diagnostic Code 7615.  38 
C.F.R. § 4.116.

The Board has also considered whether the Veteran's 
disability would warrant a higher rating under DC 7622, which 
provides a maximum 30 percent rating for displacement of the 
uterus, marked displacement and frequent or continuous 
menstrual disturbances.  See 38 C.F.R. § 4.116, DC 7622 
(2009).  However, the evidence of record has not demonstrated 
marked displacement and frequent or continuous menstrual 
disturbances to warrant a higher rating under DC 7622.  The 
evidence, including the Veteran's written statements, shows 
that her PCOS did not manifest displacement of the uterus.  
While the Veteran has indicated frequent menstrual 
disturbances, such are not accompanied by marked displacement 
of the uterus.  The post-service medical record, as a whole, 
provides highly probative evidence against this claim. 

Accordingly, the preponderance of the evidence is against the 
Veteran's claim for a disability rating in excess of 10 
percent for the entire period of increased rating claim.  The 
benefit-of-doubt rule does not apply when the preponderance 
of the evidence is against the claim.  38 C.F.R. §§ 4.3, 4.7.  
Consideration has been given to assigning staged ratings; 
however, at no time during the period in question has the 
Veteran's service-connected disability warranted a higher 
rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Title 38 of the Code of Federal Regulations has also been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R.       § 3.321(b)(1).  In this regard, 
the Board finds that there has been no showing by the Veteran 
that the service-connected PCOS has resulted in marked 
interference with employment or that it has necessitated 
frequent periods of hospitalization.  In the absence of such 
factors, the Board finds that criteria for submissions for 
assignment of the extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of two 
letters sent to the Veteran in March 2006 that fully 
addressed all three notice elements as well as the Dingess 
criteria and were sent prior to the initial RO decision in 
this matter.  The letters informed the Veteran of what 
evidence was required to substantiate the claim and of her 
and VA's respective duties for obtaining evidence.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The Veteran submitted private treatment 
records.  The Veteran was afforded VA medical examinations in 
April 2006 and August 2008.  Significantly, neither the 
Veteran nor her representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.

______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


